Citation Nr: 0820291	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-23 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to February 
1946 and from January 1950 to May 1954.  The appellant seeks 
surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied entitlement to service connection for 
the cause of the veteran's death.  

The appellant presented testimony at a personal hearing at 
the RO in September 2006.  In June 2008, the Board granted 
the appellant's motion to have her case advanced on the 
Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In a statement received in August 2007, the appellant 
requested a hearing before the Board to be held via video 
conference from the RO.  That hearing has not yet been 
scheduled.  Therefore, the RO should schedule a video 
conference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Although the appellant has received notice regarding her 
claim, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) addressed VA's 
notice obligation in the context of a claim for dependency 
and indemnity compensation (DIC) benefits.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In general, notice for a 
DIC case must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the notice letter will depend upon the information 
provided in the claimant's application.  As compliant notice 
has not been provided to the appellant, on remand, the RO 
should issue compliant notice for the appellant's DIC claim.  
38 U.S.C.A. § 5103(a) (West Supp. 2007).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a notice letter 
that complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter must 
include:  (1) a statement of the 
conditions for which the veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected.

2.  Schedule the appellant for a video 
conference hearing in connection with this 
appeal to be held at the RO in San Juan, 
Puerto Rico.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

